Citation Nr: 1430555	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability, including pes planus and plantar fibromatosis.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral plantar fibromatosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board videoconference hearing before the undersigned in March 2013.  A transcript is with the Virtual VA file.

The issue of service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2004 rating decision denied service connection for a bilateral foot disability because the evidence did not show it was related to or aggravated by an in-service injury or disease.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision. 

2.  New and material evidence, particularly her VA treating podiatrist's opinions that her current bilateral foot disability is the result of her military service, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  Resolving doubt in her favor, her bilateral plantar fibromatosis is due to service.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria are met for service connection for bilateral plantar fibromatosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that service connection for a bilateral foot disability, as limited to its characterization as bilateral plantar fibromatosis, is warranted.  Her VA treating podiatrist, Dr. W.J., provided repeated opinions in October 2009, October 2010, and September 2012, that her currently diagnosed bilateral foot disability of plantar fibromatosis is the result of her military service.  These opinions are also probative, as based on treatment of the Veteran, her competent and credible reported history of in-service foot pain from marching and running, and apparent review of post-service VA treatment records.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the only probative evidence addressing service connection for bilateral plantar fibromatosis is in favor of his claim, service connection is warranted.  Resolving any doubt in her favor, the claim for service connection for bilateral plantar fibromatosis is granted.

ORDER

The claim of entitlement to service connection for a bilateral foot disability, including pes planus and plantar fibromatosis, is reopened. 

Service connection for bilateral plantar fibromatosis is granted.

REMAND

The Veteran's August 1963 enlistment examination notes asymptomatic, bilateral pes planus as a pre-existing disability.  Thus, the presumption of soundness does not apply.  However, the Veteran contends her bilateral pes planus was aggravated during service by marching and running, as well as improperly fitted shoes in the military.  See Hearing Transcript at 3.  First, VA must assist the Veteran in obtaining any outstanding service treatment records, as she asserts some of her in-service treatment records for pes planus are missing.  See November 2012 Statement in Support of Claim.  Second, the opinions provided by her VA treating podiatrists do not address whether her bilateral pes planus was aggravated by her military service, so such a medical opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC) and any other appropriate records repository to obtain any outstanding service treatment records, to specifically include records of at least two visits made to sick call for foot problems.  (See November 2012 Statement in Support of Claim).

2.  After completing the requested development in paragraph #1, schedule the Veteran for a VA examination to determine the nature and etiology of her claimed bilateral pes planus.  The claims file should be made available to the examiner, and the examiner must indicate that the claims file was reviewed.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner should state whether the Veteran currently has bilateral pes planus.  If so, the examiner should state whether there was any increase in this disability in service and, if so, whether there is clear and unmistakable evidence (obvious and manifest) that the increase in disability during service was due to the natural progression of the pre-existing condition.  

A comprehensive rationale for all opinions expressed should be furnished.

3.  Readjudicate the claim in light of any additional evidence.  If not granted to the Veteran's satisfaction, send her a Supplemental Statement of the Case and give her an opportunity to respond to it before returning the file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


